ATTORNEY GRIEVANCE COMMISSION                                                          *     IN THE
OF MARYLAND                                                                                  COURT OF APPEALS
                                                                                       *     OF MARYLAND
                                             Petitioner
                                                                                       *     Misc. Docket AG
v.
                                                                                       *     No. 25
KIM YVETTE JOHNSON
                                                                                       *     September Term, 2019
                                             Respondent

                                                                                   ORDER

                       UPON CONSIDERATION of the Joint Petition for Disbarment by Consent and

Supplement to the Joint Petition for Disbarment by Consent filed by the Attorney

Grievance Commission of Maryland and the Respondent, Kim Yvette Johnson, pursuant

to Maryland Rule 19-736, in which the Respondent admits that she violated Rules 1.15 and

8.4(c) and (d) of the Maryland Attorneys’ Rules of Professional Conduct, it is this 4th day

of October, 2019;

                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Kim Yvette

Johnson, be, and she hereby is, disbarred from the practice of law in the State of Maryland,

effective immediately, and it is further

                       ORDERED, that, the Clerk of this Court shall remove the name of Kim Yvette

Johnson from the register of attorneys in this Court, notify the Respondent in accordance

with Maryland Rule 19-742(a)(1), and comply with Maryland Rule 19-761.


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                       /s/ Mary Ellen Barbera
                        2019-10-04 14:45-04:00                                         Chief Judge


Suzanne C. Johnson, Clerk